Judgment, Supreme Court, Bronx County (Megan Tallmer, J.), rendered September 25, 2002, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of JVa to 9 years, unanimously affirmed.
Defendant’s valid waiver of his right to appeal forecloses his claim that the court failed to exercise any discretion in sentencing (see People v Callahan, 80 NY2d 273 [1992]; People v Diaz, 304 AD2d 468 [2003], lv denied 100 NY2d 561 [2003]). Were we *273to conclude otherwise, we would find defendant’s claim to be unpreserved and unavailing. We note that defendant’s sentence was lawful, and that he received the minimum sentence permitted by law. The question of whether defendant deserved even further leniency, by way of a plea to a lesser offense, was a matter of prosecutorial discretion (Weatherford v Bursey, 429 US 545, 561 [1977]). Concur—Nardelli, J.P., Mazzarelli, Saxe and Friedman, JJ.